Citation Nr: 1335966	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  07-00 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to otitis media, left ear.

2.  Entitlement to service connection for tinnitus, to include as secondary to otitis media, left ear, and/or a service-connected disability.

3.  Entitlement to service connection for otitis media, left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982, and from February 2003 to January 2005.  He served in the Army National Guard from October 1982 to August 1987.  He has additional unverified service in the National Guard and the Army Reserve.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case has subsequently been transferred to the Seattle, Washington RO.  

The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the tinnitus claim has been recharacterized to reflect additional theories of secondary service connection raised by the Veteran's representative.  See September 2013 Appellate Brief.

In February 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In June 2009, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  The Board notes that the VLJ who conducted the June 2009 Travel Board hearing is no longer employed with the Board.  In July 2012, the Veteran testified at a video conference hearing before the undersigned VLJ.  Transcripts of the hearings are associated with the claims folder. 

The Board remanded the case in December 2009, September 2012, and March 2013 for additional development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Bilateral Hearing Loss

In March 2013, the Board remanded this issue so that a VA examination could be scheduled to determine the nature and etiology of any current hearing loss.  One of the reasons the Board remanded the hearing loss claim for an examination was because the November 2012 VA examiner provided a negative nexus opinion after noting that the audiogram findings did not show hearing loss pursuant to Section 3.385.  On remand, the same VA examiner reviewed the claims file and completed a Disability Benefits Questionnaire (DBQ) using the Acceptable Clinical Evidence (ACE) process.  That August 2013 opinion is inadequate.  The VA examiner again provided a negative nexus opinion after noting that the audiogram findings did not show hearing loss pursuant to Section 3.385.  As discussed in the March 2013 Remand, December 2010 VA audiogram findings reflect hearing loss in both ears pursuant to Section 3.385.  Service connection may be granted where a disability is shown at any time during the appeal, even if the most recent medical evidence is negative.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, another medical opinion is required to determine if hearing loss noted at any time during the appeal period is related to the Veteran's military service.

Otitis Media, Left Ear

In March 2013, the Board remanded this issue so that the report of a July 2012 CAT scan could be obtained.  Although additional VA treatment records were obtained, a careful review of the paper claims file and the Virtual VA electronic claims file shows that the July 2012 CAT scan is not among those records.  The AOJ did not request this record.  To the extent that there has not been substantial compliance with the March 2013 remand directives, a remand is once again necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).  On remand, the actual report of the July 2012 CAT scan should be obtained and associated with the claims folder and considered in connection with the otitis media claim.  See 38 U.S.C.A § 5103A(b)(1); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed.Cir.2010).

Tinnitus

As noted in the March 2013 Remand Order, the tinnitus claim is inextricably intertwined with the claim for service connection for otitis media, left ear, because the November 2011 VA examiner opined that the Veteran's tinnitus is "more likely than not" attributable to middle ear dysfunction.  Consequently, as the otitis media claim is being remanded, so must the claim for tinnitus as the outcome of the first will likely determine the outcome of the second.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Board also notes that the Veteran's representative has suggested that one of the Veteran's service-connected conditions, to include medication taken for those condition, could have caused or worsened the Veteran's tinnitus.

A disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. 
§ 3.310 (2013).  In the instant case, the Veteran is service connected for right knee degenerative joint disease, left knee strain, hypertension, and hemorrhoids.  An examination should be conducted on remand in order to determine whether it is at least as likely as not that one of the Veteran's service-connected disabilities, to include any medication taken for the treatment thereof, has caused or made chronically worse the Veteran's tinnitus.


ACDUTRA/INACDUTRA

In the March 2013 Remand Order, the Board requested that the AOJ confirm all dates of Reserve and National Guard service, to include dates and periods of ACDUTRA and INACDUTRA.  Thereafter, the AMC requested verification of the Veteran's Reserve dates from the Defense Personnel Records Information Retrieval System (DPRIS).  No response was received.  The Veteran's representative has indicated that "the important time period to look at for hearing loss is from November 4, 1995 to July 15, 1998."  Thus, another attempt to verify all dates of Reserve and National Guard service, to include dates and periods of ACDUTRA and INACDUTRA, should be made.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Confirm all dates of Reserve and National Guard service, as well as all dates of ACDUTRA and INACDUTRA, from 1982 to 2003.  In this regard, a statement showing only retirement points will not suffice.  Written confirmation of these dates should be placed in the claims folder.  If no such records are available, specific confirmation of that fact should be noted in the claims folder, and the Veteran should be so informed. 

2. Ask the Veteran to provide sufficient information, and if necessary, authorization to enable the AOJ to obtain any medical records relating to his claimed CAT scan performed in July 2012.  Attempts should be made to obtain this record.  All records and/or responses received should be associated with the claims folder.  If the record sought is determined to be unavailable, the appellant must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013). 

3. After completion of the development requested above, refer the claims file to an appropriate medical professional other than the physician who conducted the November 2012 and August 2013 VA evaluations.  If the examiner deems it necessary, another examination should be accomplished.  The examiner should be informed that the entirety of the Veteran's service personnel and treatment records are not available.  The examiner should opine as to the whether the Veteran's otitis media, left ear, (initially manifested in 2002) underwent an increase in disability during active service (February 2003 to January 2005) beyond any natural progress.

The examiner should also provide an opinion as to whether the Veteran's currently diagnosed tinnitus is at least as likely as not directly related to conceded noise exposure during either of the two active service periods (June 1979 to June 1982, and February 2003 to January 2005) or a verified period of ACDUTRA or INACDUTRA as noted in the claims file.  An opinion should also be provided as to whether it is at least as likely as not that one of the Veteran's service-connected disabilities has caused or made chronically worse the Veteran's tinnitus.  (The Veteran is service connected for right knee degenerative joint disease, left knee strain, hypertension, and hemorrhoids.)  Specific consideration should be given to the medication prescribed to treat the Veteran's service-connected disabilities, and the examiner should opine as to whether that medication has caused or made worse the tinnitus.  


The examiner should determine whether any bilateral hearing loss during the appeal period (including that found on the December 2010 VA examination) is at least as likely as not, i.e., 50 percent probability or greater, related to the Veteran's conceded in-service noise exposure during either of the two active service periods (from June 1979 to June 1982, and from February 2003 to January 2005) or a verified period of ACDUTRA or INACDUTRA as noted in the claims file. 

If left ear otitis media is found due to service the Veteran's currently diagnosed bilateral hearing loss is not found to have had its clinical onset during either active service period or a verified period of ACDUTRA or INACDUTRA, the examiner should then opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that this disability was caused or aggravated by any service-connected disability, to include otitis media, left ear.  If aggravated, specify the baseline of hearing loss disability prior to aggravation, and the permanent, measurable increase in hearing loss resulting from the aggravation. 

All opinions should be set forth in detail and explained in the context of the record.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of the disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

4. Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.   The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

